Citation Nr: 0106622	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  97-37 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
pension benefits in the calculated amount of $18,574.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to June 1955 
and had more than one year of prior active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1997 decision by the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the appellant's request for a waiver of 
the overpayment of pension benefits in the calculated amount 
of $18,574 on the basis that the appellant had acted in bad 
faith in creating the overpayment, due to her repeated 
failure to report her income correctly.  

In a July 1998 decision, the Board remanded this matter to 
the RO for additional development of the record.  The 
requested development having been completed to the extent 
possible, the case has now been returned to the Board for 
appellate consideration.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The RO has determined that pension benefits were overpaid 
to the appellant in the amount of $18,574.

3.  At the time of her original award letter, the appellant 
was notified that her award was based on her reported 
countable income of zero, that pension was an income-based 
program, and that she should notify VA immediately of any 
changes in income.

4.  The appellant failed to report income received from 
unemployment compensation due to termination in 1992, 
interest from a savings fund, a lump sum payment from 
contribution to a profit sharing plan, and Social Security 
benefits.  

5.  The assessed overpayment did not result from fraud, 
misrepresentation, or bad faith.

6.  While there is fault on the part of the appellant in 
causing the overpayment, repayment of the debt would cause 
undue financial hardship.  



CONCLUSIONS OF LAW

1.  The overpayment of pension benefits in the calculated 
amount of $18,574 did not result from fraud, 
misrepresentation, or bad faith.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 2000); 38 C.F.R. § 1.965 (2000).

2.  The recovery of the overpayment of pension benefits in 
the calculated amount of $18,574 would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 1.963(a), 1.965 
(2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record reflects that the veteran died in 
January 1992.  The appellant is his surviving spouse.  

In December 1992, the RO granted the appellant entitlement to 
pension benefits.  At the time of her original award letter, 
the appellant was notified that her award was based on her 
reported countable income of zero, that pension was an 
income-based program, and that she should notify VA 
immediately of any changes in income.  In February 1995, the 
RO notified the appellant that her entitlement to benefits 
had been reviewed based on a computer match and the evidence 
she had submitted, and that evidence showed that her 
entitlement to pension benefits was unchanged.  

In May 1996, the RO proposed to reduce the appellant's 
benefits payments based on her receipt of unearned income in 
the calendar year 1993.  In August 1996, the appellant was 
notified of an overpayment in the amount of $5,122.  

In a September 1996 financial status report, the appellant 
reported her total monthly income as $460.00 from VA with 
monthly expenses of $572.  Her monthly expenses included 
mortgage, food, utilities, medical insurance, medication, 
monthly installment debts to Sears and a hospital, and 
miscellaneous expenses.  She noted no assets other than an 
automobile valued at $1,000.  In a November 1996 decision, 
the Committee granted a waiver of the recovery of an 
overpayment in the amount of $5,122.

An April 1997 report of contact reflects that the appellant 
was contacted regarding unreported income for the year 1994.  
The appellant stated that she did receive the money from 
profit sharing and the state of Alabama.  She also indicated 
that she had already written VA a letter explaining the 
income.  The appellant apologized for doing anything wrong.  

In April 1997, the RO informed the appellant of a proposed 
termination of benefits effective February 1, 1994.  In July 
1997, the appellant was informed of an overpayment in the 
amount of $18,574.

In an August 1997 financial status report, the appellant 
reported monthly income of $457.00 from Social Security and 
monthly expenses of $713.00, including mortgage, food, 
utilities, insurance, miscellaneous expenses, medication, and 
monthly installment debts to Sears and a hospital.  She also 
reported assets of $1,000, consisting of an automobile.  In 
her August 1997 waiver request, the appellant reported that 
she had been fired from her employment in September 1992.  
She also reported that at that time she was participating in 
a savings fund with her employer.  She further stated that 
when she was terminated, she was penalized in both her 
savings fund and her profit sharing plan.  She received the 
interest from her savings fund and her lump sum contribution 
to the profit sharing plan in 1994.  She also received 
unemployment compensation in 1994 as a result the September 
1992 termination.

In August 1997, the Committee denied entitlement to a waiver 
of recovery of overpayment in the amount of $18,574 based on 
a finding of bad faith.  

In December 1998, the appellant submitted copies of medical 
expenses, including office visits and prescriptions.  In 
December 1998, the appellant also submitted a statement 
indicating that she received $1,008 in unemployment 
compensation weekly in 1994, a lump sum payment of $350 in 
1994 from a partnership savings plan, a lump sum payment of 
$7.560 in 1994 in profit sharing payments, and her first 
Social Security check in February 1996 with a retroactive 
payment of $2,145 in November 1996.

A January 1999 audit of the appellant's benefit account 
reflects a total overpayment in the amount of $25,732 minus 
the $5,122 for which a waiver was granted, leaving an 
overpayment balance of $18,574.  

Analysis

It is the responsibility of the pension recipient to notify 
VA of all circumstances that will affect entitlement to 
receive the rate of the benefit being paid, and such notice 
must be provided when the recipient requires knowledge that 
his or her income has changed.  See 38 C.F.R. §§ 3.277, 
3.660(a) (2000).

The recovery of overpayments of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against the principles of equity and 
good conscience.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963(a).

As a preliminary matter, the Board notes that the appellant 
has not disputed the proper creation of the debt.  
Additionally, she has not questioned the amount of the debt.  
In an April 1997 report of contact, it was noted that the 
appellant reported that she thought she had already explained 
all of the income in question and apologized for anything she 
had done wrong.  The appellant further contends that her 
monthly expenses exceed her monthly income and she has no 
means of repaying the overpayment at this time.  

In an August 1997 decision, the Committee determined that the 
appellant had acted in bad faith in repeatedly failing to 
report her income correctly.  It was noted that the appellant 
failed to report income of $7,041 in 1993 and income of 
$8,918 in 1994.  It was also noted that she reported in May 
1997 that she began receiving Social Security in February 
1996.  The Committed noted that a waiver of $5,122 was 
granted in November 1996 and determined that the appellant 
was aware of her unreported income at that time and did 
nothing about it.  The Committed concluded that such action 
demonstrated bad faith on the part of the appellant.  

The Board disagrees with the Committee's 1997 determination 
that the appellant received death pension benefits through 
bad faith.  Although the appellant did fail to report income 
received through unemployment compensation and profit sharing 
with a prior employer, the record does not indicate that her 
failure to do so was undertaken with the intent to seek an 
unfair advantage or with knowledge of the likely 
consequences.  The record reflects an undated letter from the 
appellant indicating that she received unemployment after she 
was laid off from her job prior to requesting VA benefits.  
She also indicated that she had not worked since September 
1992.  Additionally, in February 1995 the RO notified the 
appellant that her entitlement to benefits had been reviewed 
based on a computer match and the evidence she had submitted, 
and that evidence showed that her entitlement to pension 
benefits was unchanged.

Additionally, in an August 1997 statement, the appellant 
reported that she had been fired from her employment in 
September 1992.  At that time she was participating in a 
savings fund with her employer.  She further stated that when 
she was terminated, she was penalized in both her savings 
fund and her profit sharing plan.  She received the interest 
from her savings fund and her lump sum contribution to the 
profit sharing plan in 1994.  She also received unemployment 
compensation in 1994 as a result the September 1992 
termination.  

The appellant's failure to report her receipt of interest 
from a savings fund, lump sum profit sharing contribution, 
and Social Security benefits appears to have resulted from an 
act of omission on the part of the appellant as opposed to an 
act of commission.  In light of the undated letter from the 
appellant to the RO, as well as the February 1995 RO letter 
indicating that her entitlement to pension benefits was 
unchanged, the appellant's contentions are plausible.  While 
her failure to report her full income is not without 
consequences, it is, in the view of the undersigned, 
inadequate to establish either an intent to seek an unfair 
advantage or knowledge of the likely consequences.  Likewise, 
the evidence does not compel the conclusion that there was 
fraud or misrepresentation on the part of the appellant.  
Accordingly, the Board concludes that the appellant's request 
for a waiver of recovery of the overpayment is not barred by 
a finding of fraud, misrepresentation, or bad faith.  

Thus, because it has been determined by the Board that there 
was no willful intention on the part of the appellant to 
commit fraud, misrepresent a material fact, or exercise bad 
faith in the creation of the overpayment that has been 
assessed against her, the Board must now determined whether 
the evidence establishes that recovery of the indebtedness 
would be against the principles of equity and good 
conscience, in which case recovery of that overpayment may be 
waived.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1. Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

2. Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection of the debt 
would deprive the debtor or family of basic 
necessities.  

4. Defeat the purpose.  Whether withholding of benefits 
or recovery would nullify the objective for which VA 
benefits were intended.

5. Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6. Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable 
right or incurrence of a legal obligation.

See 38 C.F.R. § 1.965(a).

Although the appellant did not demonstrate bad faith, there 
was clearly fault on her part in the creation of the 
overpayment.  The appellant was notified at the time her 
entitlement to death pension benefits was initially 
established of the importance of reporting any change in 
income to VA immediately.  She was informed that the failure 
to report changes in income could result in the creation of 
an overpayment on her account.  The appellant was again 
notified of the importance of reporting changes in her income 
in December 1993, February 1995, November 1995, and January 
1996 letters from the RO.  Despite such notice and 
instructions, the appellant failed to report her unearned 
income from unemployment compensation, savings fund interest, 
profit sharing, and Social Security.  Thus, the creation of 
the debt rests with the appellant.

The Board must also consider whether recovery of the 
overpayment from the appellant would result in undue 
financial hardship.  In her September 1996 financial status 
report, the appellant reported a monthly income of $460.00 
from her VA pension.  She also reported monthly expenses of 
$572.00, including mortgage payment, utilities and heat, 
medical and life insurance, miscellaneous expenses, and 
medications.  She included monthly installment payments to 
Sears and a hospital.  She also reported assets of $1000, 
consisting of a car.  

In an August 1997 financial status report, the appellant 
reported monthly income of $457.00 from Social Security and 
monthly expenses of $713.00, including mortgage payment, 
food, utilities, medical and life insurance, miscellaneous 
expenses, medication, and monthly installment contracts to 
Sears and a hospital.  The only asset noted by the appellant 
was a car valued at $1,000.

It appears that if a portion of the appellant's monthly 
income were to be utilized to repay the indebtedness, such 
arrangement would undoubtedly cause a financial hardship for 
the appellant.  Additionally, she has few assets from which 
the overpayment could be collected.  Furthermore, the record 
indicates that the appellant is of advancing age, having been 
born in 1936.  

Thus, under the circumstances of this case, the Board finds 
that recovery of the overpayment would be against the 
principles of equity and good conscience.  Accordingly, the 
Board concludes that the evidence supports a waiver of 
recovery of the overpayment at issue.  


(Continued on next page)

ORDER

A waiver of recovery of pension benefits in the calculated 
amount of $18,574 is granted.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

